IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


LAMARR SISTRUNK,                 : No. 93 MM 2015
                                 :
                Petitioner       :
                                 :
                                 :
          v.                     :
                                 :
                                 :
COMMONWEALTH OF PENNSYLVANIA, :
TAYLOR WILLIAMS, ESQ., THOMAS L. :
KEARNEY, ESQ., SUPERIOR COURT    :
OF PENN MD, COMMON PLEAS         :
COURT OF YORK AND MAGISTRATE     :
JUDGE NIXON #19-1-05,            :
                                 :
                Respondents      :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of August, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Prohibition is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.